

Exhibit 10.24


REMY INTERNATIONAL, INC.
OMNIBUS INCENTIVE PLAN


Notice of Restricted Stock Grant for Directors
You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Remy International, Inc. (the “Company”),
pursuant to the Remy International, Inc. Omnibus Incentive Plan (the “Plan”):


Name of Grantee:
Number of Shares of Restricted Stock Granted:
Effective Date of Grant:     
Vesting and Period of Restriction:
Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto (the “Agreement”), the Period of Restriction shall lapse, and
the shares of Restricted Stock granted hereunder shall vest and become free of
the forfeiture and transfer restrictions contained in the Agreement with respect
to one-half of the total number of Shares of Restricted Stock granted under this
Agreement on each anniversary of the Effective Date of Grant, until fully
vested.

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this grant of Restricted Stock is
granted under and governed by the terms and conditions of the Plan and the
attached Restricted Stock Award Agreement, which are incorporated herein by
reference, and that you have been provided with a copy of the Plan and
Restricted Stock Agreement.


Grantee:
 
Remy International, Inc.
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 
Address:
 
 
 
 


1



--------------------------------------------------------------------------------



REMY INTERNATIONAL, INC.
OMNIBUS INCENTIVE PLAN
Restricted Stock Award Agreement for Directors


SECTION 1. GRANT OF RESTRICTED STOCK
(a) Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), the Company grants to the Grantee on the Effective Date of Grant
the Shares of Restricted Stock (the “Restricted Stock”) set forth in the Notice
of Restricted Stock Grant.
(b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS
(a)    Forfeitures.
(i)If the Grantee resigns as a Director or if the Grantee’s service as a
Director is terminated or discontinued other than due to death or Disability,
the Grantee shall, for no consideration, forfeit to the Company the Shares of
Restricted Stock to the extent such Shares remain subject to a Period of
Restriction at the time of such termination of the Grantee’s service.
(ii)If the Grantee’s service as a Director is terminated due to the Grantee’s
death or Disability, a portion of the Shares which on the date of termination of
service remain subject to a Period of Restrictions shall vest and become free of
the forfeiture and transfer restrictions contained in the Agreement. The portion
which shall vest shall be determined by the following formula (rounded to the
nearest whole Share):
(A x B) – C, where
A = the total number of Shares granted under this Agreement,
B = the number of completed months to the date of termination of service as a
Director since the Effective Date of Grant divided by 24, and
C = the number of Shares granted under this Agreement which vested on or prior
to the date of service termination.
Any Shares which were subject to a Period of Restrictions on the date of the
service termination and which will not be vested pursuant to the first two
sentences of this Section 2(a)(ii) shall be forfeited to the Company, for no
consideration.
(iii)Upon a Change in Control, all Shares which remain subject to a Period of
Restrictions on the effective date of such Change in Control shall vest and
become free of the forfeiture and transfer restrictions contained in this
Agreement.

2



--------------------------------------------------------------------------------





(iv)The term “Disability” shall mean the inability to perform the Grantee’s
duties as a Director due to a physical or mental illness for a period of at
least six (6) months as determined in the sole discretion of the majority of the
members (excluding Grantee) of the Board.
(b)    Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Shares are subject to
a Period of Restriction.
(c)    Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant and the
terms of this Agreement. Subject to the terms of the Plan, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions otherwise imposed by this Agreement.
SECTION 3. STOCK CERTIFICATES
As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
SECTION 4. SHAREHOLDER RIGHTS
Except for the transfer and dividend restrictions, and subject to such other
restrictions, if any, as determined by the Committee, the Grantee shall have all
other rights of a holder of Shares, including the right to vote (or to execute
proxies for voting) such Shares. Unless otherwise determined by the Committee,
if all or part of a dividend in respect of the Restricted Stock is paid in
Shares or any other security issued by the Company, such Shares or other
securities shall be held by the Company subject to the same restrictions as the
Restricted Stock in respect of which the dividend was paid.
SECTION 5. DIVIDENDS
(a)    Any dividends paid with respect to Shares which remain subject to a
Period of Restriction shall not be paid to the Grantee but shall be held by the
Company.
(b)    Such held dividends shall be subject to the same Period of Restriction as
the Shares to which they relate.
(c)    Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.
(d)    Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.

3



--------------------------------------------------------------------------------





SECTION 6. MISCELLANEOUS PROVISIONS
(a)    Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.
(b)    Notice. Any notice required by the terms of this Agreement shall be given
in writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
(c)    Choice of Law. This Agreement and the Notice of Restricted Stock Grant
shall be governed by, and construed in accordance with, the laws of Indiana,
without regard to any conflicts of law or choice of law rule or principle that
might otherwise cause the Plan, this Agreement or the Notice of Restricted Stock
Grant to be governed by or construed in accordance with the substantive law of
another jurisdiction.
(d)    Arbitration. Subject to, and in accordance with the provisions of Article
3 of the Plan, any dispute or claim arising out of or relating to the Plan, this
Agreement or the Notice of Restricted Stock Grant shall be settled by binding
arbitration before a single arbitrator in Indianapolis, Indiana and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. The arbitrator shall decide any issues submitted in accordance with
the provisions and commercial purposes of the Plan, this Agreement and the
Notice of Restricted Stock Grant, provided that all substantive questions of law
shall be determined in accordance with the state and federal laws applicable in
Indiana, without regard to internal principles relating to conflict of laws.
(e)    Modification or Amendment. This Agreement may only be modified or amended
by written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.
(f)    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(g)    References to Plan. All references to the Plan shall be deemed references
to the Plan as may be amended from time to time.
(h)    Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.



4

